Citation Nr: 0515152	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-22 038	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a higher compensation rate for a total 
disability rating based on individual unemployability due to 
service-connected disability beginning June 1, 1998, pursuant 
to 38 U.S.C. § 1114(j).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January 1967 August 
1970.  The issue on appeal was remanded by the Board of 
Veterans Appeals (the Board) in March 2004 to the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in Wichita, Kansas (M&ROC) for the issuance of a Statement of 
the Case.  A Statement of the Case was issued in April 2004, 
and the veteran timely appealed.


FINDINGS OF FACT

1.  An October 2002 rating decision granted a total 
disability rating based on individual unemployability, 
effective May 1, 1998, and provided the veteran with assigned 
monthly entitlement amounts starting at $1,964 beginning on 
June 1, 1998, and increasing to $2,163 beginning December 1, 
2001.  

2.  This award was amended due to include additional benefits 
for the veteran's spouse and provided monthly entitlement 
amounts starting at $2,078 beginning on June 1, 1998, and 
increasing to $2,287 beginning December 1, 2001.  


CONCLUSION OF LAW

A higher monthly compensation rate for a total rating for 
compensation purposes based upon individual unemployability 
beginning June 1, 1998, is not warranted.  38 U.S.C.A. § 
1114(j) (West 1991 and Supp. 2001), (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).


In the present case, the essential facts relevant to the 
issue before the Board are not in dispute and the factual 
evidence is not dispositive of the appeal.  The issue in this 
case is a legal one, the outcome of which is determined by 
the interpretation and application of the law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  Consequently, the notice 
and duty to assist provisions of the VCAA are not applicable 
to the present appeal.

The veteran was notified in a letter from VA dated in 
November 2002 as to the monthly amount that he would be 
receiving beginning June 1, 1998 and continuing to the date 
of the letter.  These amounts started at $1,964 beginning on 
June 1, 1998 and increased by specified amounts each December 
1, with the maximum amount noted in the letter of $2,163 
beginning December 1, 2001.  A subsequent letter was sent to 
the veteran in April 2003, with revised monthly compensation 
rates because of additional benefits included for the 
veteran's spouse.  These amounts started at $2,078 beginning 
on June 1, 1998 and increased by specified amounts each 
December 1, with $2,287 beginning December 1, 2001.  

Although it is contended on behalf of the veteran that he 
should be paid the amount of disability benefits assigned by 
law for a total disability rating beginning in December 2001, 
back to the beginning of the effective date of the claim in 
June 1998, the Board notes that the monthly amount of 
disability compensation provided to veterans for a total 
disability rating is established by law.  See 38 U.S.C.A. 
§ 1114(j) (West 2002).  These rates are periodically adjusted 
by Congress, usually on an annual basis.

The legal criteria governing the payment of compensation 
benefits in this case are clear and specific and the Board is 
bound by them.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For example, 
the version of 38 U.S.C.A. § 1114(j) in effect at the time of 
the November 2002 VA letter provides that "if and while the 
disability is rated as total the monthly compensation shall 
be $2,163."  Congress specifically provided that that version 
of section 1114 "shall take effect on December 1, 2001."  
Pub. L. No. 107-94, § 7, 115 Stat. 902 (Dec. 21, 2001).  In 
previous years, Congress consistently specified effective 
dates for its amendments to section 1114.

Although the veteran's attorney argues that the "plain 
language" of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time the October 2002 rating decision was 
issued, the Board notes that such argument has been 
specifically considered and rejected by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  
Specifically, the Federal Circuit held that such an argument

would be tantamount to reading the 
statute's incorporation of an explicit 
dollar amount as a waiver of sovereign 
immunity and as an expression of a 
willingness to compensate veterans 
disadvantaged by a [clear and 
unmistakable error] in real, rather than 
nominal, dollars.  This argument fails 
because § 1114 does not address the issue 
of retroactive payments, much less 
provide a clear, explicit waiver of the 
government's sovereign immunity from 
interest payments accruing to retroactive 
payments.

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom as in this case, the veteran was awarded past 
due benefits.  Also as in this case, the veteran in Sandstrom 
argued that VA had erroneously calculated the rate of his 
retroactive benefits during the time period in question (from 
1969 to 1996) by applying the monthly rate in effect for 
1969, then increasing the monthly amount due by the amount 
authorized by statute during that time period.  The veteran 
in Sandstrom asserted that the amount should have been 
calculated according to the 1996 rate, so that the 1996 
correction would have had the "same effect," pursuant to 38 
U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the decision 
had been made in 1969.  The Federal Circuit rejected his 
arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the facts 
in the instant case fall squarely within the holding of the 
Federal Circuit in Sandstrom. 

In conclusion, the Board notes that it is bound by the laws 
enacted by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  In 
this case, for the reasons set forth above, it is clear that 
the law passed by Congress does not provide a basis to award 
the benefit sought by the veteran.  The veteran argues for a 
benefit that is not permitted under the law.  He has cited to 
no authority to support his contentions other than his own 
conclusion as to how the statute should be interpreted.  
There is no legal merit to his argument and his claim is 
therefore denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).  


ORDER

Entitlement to a higher monthly compensation rate for a total 
disability rating based on individual unemployability due to 
service-connected disability beginning June 1, 1998, is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


